NOT RECOMMENDED FOR PUBLICATION
                                File Name: 21a0105n.06

                                            No. 20-1595


                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                                                                          FILED
                                                                                   Feb 26, 2021
 UNITED STATES OF AMERICA,                         )
                                                   )                           DEBORAH S. HUNT, Clerk
         Plaintiff-Appellee,                       )
                                                   )
                                                            ON APPEAL FROM THE UNITED STATES
 v.                                                )
                                                            DISTRICT COURT FOR THE WESTERN
                                                   )
                                                            DISTRICT OF MICHIGAN
 CEDRIC DEVON RICE,                                )
                                                   )
                                                                              OPINION
         Defendant-Appellant.                      )



       BEFORE:         COLE, Chief Judge; STRANCH and THAPAR, Circuit Judges.

       JANE B. STRANCH, Circuit Judge.                 Cedric Rice appeals his 42-month sentence

imposed after he pleaded guilty to being a felon in possession of a firearm, in violation of 18 U.S.C.

§ 922(g)(1). During sentencing, the Government presented two recorded audio calls from the

alleged victim to support a recommendation for a four-level enhancement under USSG

§ 2K2.1(b)(6)(B) for using a firearm in connection with another felony offense. Denying Rice’s

objections, the district court imposed the four-level enhancement. Rice appeals and we AFFIRM.

                                      I.   BACKGROUND

       A.      Factual Background

       The Grand Rapids Police Department received a call from an individual claiming that

Cedric Rice threatened the caller and others with a “Glock 40.” The caller alleged that Rice fled

the scene with Tara Ann Hall and “Rell” in a “silver Chevy Impala,” indicating the direction the

car was traveling. The 911 operator dispatched police officers to the vicinity. Responding officers
Case No. 20-1595, United States v. Rice


came upon Rice, who fled, and they then located a Sig Sauer .40 caliber pistol along Rice’s path

of flight. Rice was arrested.

       Law enforcement subsequently identified the caller as Whitney Newville. Two days later,

an investigator called Newville to obtain more information about the reported incident. Newville

alleged that she had a dispute with Hall and Hall’s boyfriend, Rice, when they came to Newville’s

home to retrieve Hall’s belongings. When argument erupted, Rice left the vehicle, and approached

Newville. Newville claimed she knew Rice had a gun “because [when he left the vehicle his

pocket] was weighed down and he had his hand in his pocket.” Newville’s mother intervened and

pushed Rice back. Then, Newville claims, Rice returned to the car, pulled out the gun, and pointed

it at Newville and her mother as the vehicle drove away. Rice was about “two car lengths away”

when Newville allegedly saw the gun. Newville’s children, her mother, her mother’s husband,

and her neighbor, Penny Kiste, were all outside during parts of the confrontation.

       B.      Procedural Background

       Rice was charged with and pleaded guilty to possessing a firearm as a felon, in violation

of 18 U.S.C. § 922(g)(1). The presentence report (PSR) found a base offense level of 20 under

USSG § 2K2.1(a)(4)(A) and a criminal history category of III. The PSR also recommended a

four-level enhancement under USSG § 2K2.1(b)(6)(B) for possessing the firearm in connection

with another felony offense. The enhancement was based on Newville’s allegation that Rice

pointed a gun at her and others.

       At sentencing, Rice objected to the four-level enhancement for the assault. Rice offered

the testimony of Kiste to dispute the assault allegation. The Government presented testimony from

Detective Matthew Kubiak. After hearing witness testimony and argument, the district court

rejected Rice’s objection and concluded the Government proved by a preponderance of the




                                               -2-
Case No. 20-1595, United States v. Rice


evidence that the four-level enhancement applied. That enhancement brought Rice’s guideline

range to 24-30 months. The court varied upward, under 18 U.S.C. §3553(a), and departed upward,

under USSG § 4A1.3(a)(1), based on Rice’s criminal history, imposing a 42-month sentence. Rice

filed a timely notice of appeal.


                                         II.   ANALYSIS

        A. Sentencing Enhancement

        District courts have “wide discretion . . . in considering the evidence submitted at

sentencing.” United States v. Silverman, 976 F.2d 1502, 1508 (6th Cir. 1992) (en banc). In regard

to the § 2K2.1(b)(6)(B) firearm enhancement, “we review the district court’s factual findings for

clear error and accord ‘due deference’ to the district court’s determination that the firearm was

used or possessed ‘in connection with’ the other felony, thus warranting the application of the . . .

enhancement.” United States v. Seymour, 739 F.3d 923, 929 (6th Cir. 2014) (quoting United States

v. Taylor, 648 F.3d 417, 432 (6th Cir. 2011)).

        USSG § 2K2.1(b)(6)(B) authorizes a four-level enhancement “[i]f the defendant . . . used

or possessed any firearm or ammunition in connection with another felony offense.” To justify

the enhancement, the government must establish, by a preponderance of the evidence, see United

States v. Gates, 461 F.3d 703, 707–08 (6th Cir. 2006), “a nexus between the firearm and an

independent felony,” Taylor, 648 F.3d at 432 (quoting United States v. Angel, 576 F.3d 318, 321

(6th Cir. 2009)).

        “A sentencing court may consider all relevant evidence, whether or not such evidence

would be admissible at trial, as long as it has ‘sufficient indicia of reliability to support its probable

accuracy.’” United States v. Mukes, 980 F.3d 526, 534 (6th Cir. 2020) (quoting USSG § 6A1.3(a)).

The indicia-of-reliability standard is a “relatively low hurdle.” United States v. Moncivais, 492



                                                   -3-
Case No. 20-1595, United States v. Rice


F.3d 652, 659 (6th Cir. 2007). It allows courts to consider “[a]ny information” that may be reliable.

See USSG § 6A1.3 comment. (2016). Despite this deferential standard, courts do not have “a

blank check to accept whatever they hear at sentencing. They must still, for example, . . . assure

themselves of sufficient corroborative evidence.” United States v. Santana, 723 F. App’x 331,

341–42 (6th Cir. 2018).

       Here, the district court found that Newville’s statements were sufficiently reliable because

there were no inconsistencies. Rice contends that the evidence of Newville’s assault with a firearm

was based on inadmissible and unreliable hearsay and therefore did not have “sufficient indicia of

reliability” to support the sentencing enhancement. The evidence primarily consisted of two

statements provided by Newville to law enforcement: one 911 call made a short time after the

alleged conduct and a second phone interview when she was contacted by an investigator two days

later. In the 911 call immediately after the incident, Newville claimed Rice “threatened her with

a gun,” and she provided a description of a gun that closely resembled the gun recovered from

Rice. Newville made the same allegation, albeit with more detail, in the follow up call with law

enforcement. At sentencing, Newville’s neighbor, Kiste, testified that she did not see Rice point

a gun at Newville before Newville called 911. Kiste, however, also testified that she did not see

Rice leave the scene, which as the district court noted, indicated that she may not have witnessed

the alleged assault.

       Rice argues that Newville’s statements are not reliable because Newville did not testify,

and the Government failed to corroborate Newville’s allegation with any of the other adult

witnesses to the alleged assault. Though that failure is concerning, the record contains other

corroboration. In addition to the consistency of Newville’s statements, Newville provided a

description that essentially matched the gun recovered from Rice at the scene. See Santana, 723




                                                -4-
Case No. 20-1595, United States v. Rice


F. App’x at 340 (citing Hunt, 487 F.3d at 353) (finding sufficient indicia of reliability where

statements given at different times included at least some corroborative relevant details that

matched defendant’s conduct). The consistency of Newville’s claims coupled with other record

evidence is sufficient to meet the low reliability threshold. See United States v. Stout, 599 F.3d

549, 558 (6th Cir. 2010) (finding that out-of-court statements had “sufficient indicia of reliability

to meet the low reliability threshold” where prior statements were “generally consistent”). We

have also recognized that “a victim’s unavailability [at sentencing] does not bar the imposition of

a § 2K2.1(b)(6)(B) enhancement so long as reliable evidence, such as a 911 call or police report,

supplies the requisite facts.” United States v. Ford, 571 F. App’x 378, 383 (6th Cir. 2014).

       Given the deferential standard that we must apply in this context, the district court did not

clearly err in relying on Newville’s statements to apply the four-level sentencing enhancement.

                                    III.   CONCLUSION

       For the reasons discussed above, we AFFIRM Rice’s sentence.




                                                -5-